          Case 1:19-cv-00733-NRB Document 17 Filed 06/26/19
                                                        --- -Page
                                                              - --=----1 of-·---.
                                                                            3    . ---
                                                       USDC SDN't'
                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                    ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                   DOC#:
-------------------------------------x                          DATE FILED:
STRIKE 3 HOLDINGS, LLC,

                           Plaintiff,
                                                                       ORDER
               - against -
                                                                 19 Civ. 733 (NRB)
JOHN DOE, as subscriber assigned IP
address 68.174.165.104,

                           Defendant.
-------------------------------------x
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE


        WHEREAS, on February 2, 2019, plaintiff filed a letter motion

for leave to serve a third-party subpoena on defendant's Internet

Service Provider ("ISP"), see ECF No. 6; and

     WHEREAS, on February 5, 2019, this Court granted plaintiff's

letter motion and ordered that,            if defendant wished to modify or

quash    the    subpoena     or   to   litigate    the     subpoena    anonymously,

defendant should do so within forty-five                 (45) days of the date of

service of the subpoena, see ECF No. 7; and

     WHEREAS, this Court ordered that, if defendant moved to quash

or to proceed anonymously, the ISP should not turn over defendant's

information until the motion was resolved, see id.; and

     WHEREAS, on April 1, 2019, defendant                E_£Q   se filed a motion to

quash plaintiff's subpoena that was served on defendant's ISP, see

ECF No. 8; and



                                          1
       Case 1:19-cv-00733-NRB Document 17 Filed 06/26/19 Page 2 of 3



    WHEREAS,        on April 15,      2019,     plaintiff filed a         response in

opposition to defendant's motion to quash the subpoena,                       see ECF

No. 11; and

    WHEREAS,        on April    25,    2019,      this   Court mailed a       copy   of

plaintiff's    response       brief    to   defendant      and     ordered   that,   if

defendant wished to          file   a memorandum in reply and in further

support of the motion to quash the subpoena, defendant should do

so within thirty (30) days; and

    WHEREAS,        on June 5, 2019, defendant filed a letter requesting

to proceed anonymously,         see ECF No.        14, which plaintiff does not

oppose, see ECF No. 15; it is hereby

     ORDERED    that, upon due consideration of defendant's motion to

quash the subpoena, the motion is denied, see, e.g., Malibu Media,

LLC v. Doe, No. 18-cv-6574 (JPO), 2018 WL 5985284, at *2 (S.D.N.Y.

Nov. 14, 2018)       (collecting cases); and it is further

     ORDERED     that      defendant's motion to proceed anonymously                 is

granted, see, e.g., Malibu Media, LLC v. Doe No. 4, No. 12-cv-2950

(JPO), 2012 WL 5987854, at *4-5 (S.D.N.Y. Nov. 30, 2012), and that

defendant may proceed anonymously as John Doe unless and until

this Court orders otherwise; and it is further

     ORDERED        that   defendant's      ISP    may    comply   with   plaintiff's

subpoena      and     provide       plaintiff      with     defendant's       personal

information; and it is further



                                            2
         Case 1:19-cv-00733-NRB Document 17 Filed 06/26/19 Page 3 of 3



     ORDERED    that   defendant's     personal    information,      given   to

plaintiff by the IPS,        shall be known only to plaintiff and this

Court and shall not be publicly disclosed; and it is further

     ORDERED    that   the    Clerk   of   Court   and   plaintiff   identify

defendant only by defendant's IP address in all public filings;

and it is further

     ORDERED that,     if any further filings make specific reference

to defendant    in the body of the submission,           a   redacted version

shall be filed on the docket and an unredacted version shall be

delivered to chambers for filing under seal; and it is further

     ORDERED that the Clerk of Court terminate the motion pending

at docket entry 8.



Dated:      New York, New York
            June olJ,,, 2019


                                           L~
                                           NAOMI REICE BUCHWALD
                                           UNITED STATES DISTRICT JUDGE




     A copy of the foregoing Order has been mailed on this date
via U.S. Mail to defendant.




                                       3
